DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
			
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (US 2003/0042779) in view of Simpson (4,431,076).
	Regarding claims 1-2, 4, 7, 9, and 17-18, Yamasaki discloses a wheelchair (1) and its folding method comprising/providing:
a chassis (2) configured to collapse in a width direction of the wheelchair (see Fig. 2B); 
at least one wheel (12) carried by the chassis; 
a seat assembly (15) including a seat (16) and a back support (20) carried by the chassis, the back support (20) defining a tilt angle relative to the seat and being pivotable to adjust the tilt angle (see Fig. 1 and ¶0021); 

a tilt assembly carried by the chassis and including two tilt actuators (24, 24) coupled to the back support (20) at opposing back bars (21, 21) which present two chassis halves (see e.g., Fig. 2A-2B), the tilt actuators (24) being configured to pivot the back support (20) and adjust the tilt angle, the chassis being collapsible in the width direction while carrying the at least one actuator to reduce a width of the wheelchair (see Fig. 2B). 
While Yamasaki discloses a spreader bar (46) that locks the wheelchair in its “in use” configuration, it does not disclose that this spreader bar is a single bar.
Simpson teaches another inwardly collapsing wheelchair (see e.g., Fig. 6).  The wheelchair including a single spreader bar (44) that is coupled to the two rear back bars (19) of the two chassis halves and is configured to prevent a collapse of the back support/rear uprights (19). One end (at 45) of the bar (44) is pivotally coupled to its back bar and can be unlocked (at 47) to allow the back support to collapse.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the wheelchair of Yamasaki to use a single spreader bar as taught by Simpson to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (a simple pivoting brace) for another (a hinged brace) to obtain predictable results (e.g., a simpler wheelchair that is less expensive to produce while still providing a positive lock to prevent accidental frame collapse).
	Regarding claims 3, 5-6, and 19, Yamasaki discloses that the two chassis halves (21, generally) are coupled together via a collapse mechanism (18) coupling the chassis halves to each other and including a pair of collapse bars (18a, 18a) pivotably coupled together at a pivot (18b), whereby a user, if desired, can fix one chassis half while independently moving the other half inward/outwardly which reads upon a reasonably broad interpretation of being “movable in the width direction independent of the other chassis half.”  A spreader bar (46) is coupled to each of the back bars (21) and configured to prevent collapse of the back support.
	Regarding claims 15-16, Yamasaki further discloses that the seat back (20) can be tilted from a substantially vertical (90 degree) to an angled/tilted back position (see Fig. 1), but does not explicitly recite that the seat can tilted back to 180 degrees.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to allow the tilting seat back of Yamasaki to recline all the way back to a substantially flat position, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be allow a user to fully recline to a prone/sleeping position while still seated in the wheelchair.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki in view of Simpson as applied to claim 7 above, and further in view of Kalf et al. (US 2017/0360633).
Regarding claim 8, Yamasaki, while disclosing that the upper ends of the tilt actuators (24) are pivotally coupled to the back bars (21), does not explicitly recite that the actuators are coupled thereto via a bracket.
	Kalf teaches another tilting wheelchair seat back (5)  that uses a bracket to mount its tilt actuator thereto (see e.g., Fig. 5).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the wheelchair of the Yamasaki combination to use a bracket to couple the actuator to the tilting backrest as taught by Kalf to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (a separate mechanical bracket as a pivotal connector) for another (generic pivotal connection) to obtain predictable results.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki in view of Simpson as applied to claim 1 above, and further in view of Kobayashi et al. (US 2013/0264800).
Regarding claims 10-12, Yamasaki does not disclose that its tilt actuators are electrically powered.
	Kobayashi teaches another tilting wheelchair seat (7) that uses a motor to electrically tilt the seat to a desired position and provides that the normally manual control lever (24) can be used to control this electrically driven tilt motor (see ¶0057).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the wheelchair of the Yamasaki combination to use an electric motor actuator to tilt the backrest as taught by Kobayashi to arrive at the claimed 
Lastly, while Kobayashi does not explicitly recite that its electrically powered tilt actuator uses power supplied via a battery on the wheelchair it would have been obvious to one skilled in the relevant art that a mobile personal transport, such as a wheelchair, would require a portable source of electrical power, such as a battery, to power its electrically powered user supports.
Regarding claim 13, Yamasaki discloses that the tilt controller (e.g., recline control lever 33) is located at the arm rest (31; see ¶0026).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki in view of Simpson and Kobayashi as applied to claim 12 above, and further in view of Cooper et al. (US 2015/0209207).
Regarding claim 14, the Yamasaki combination, while disclosing that tilt actuators can be electrically powered, does not provide for a memory in the control system that allows a tilt position to be stored/recalled.
	Cooper teaches another wheelchair including a controller/user interface (100) having internal memory (104; see ¶0077) that allows the desired position of a tilting seatback to be recalled seating function (see e.g., ¶s0083 and 0114 and Fig. 13).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the wheelchair of the Yamasaki .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Particularly, the amendment to the claims to recite that the spreader bar is a single bar appears to overcome the original rejections, but upon additional searching of the prior art for this newly claimed feature, the Simpson reference was found that teaches that  a single bar can be used to lock a collapsible wheelchair and prevent its collapse.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618